PER CURIAM.
An award was entered in favor of claimant by and through his guardian against the Union Equity Co-Operative and its insurance *551carrier, Farmers Elevator Mutual Casualty, and the Special Indemnity Fund jointly. The award was for total permanent disability with a part thereof to be paid by the Special Indemnity Fund. The Special Indemnity Fund brought this proceeding to review the award.
A confession of error has been filed in which the claimant is joined by Union Equity Co-Operative and Farmers Elevator Mutual Casualty, stating that the award should be vacated insofar as it directs any payment by the Special Indemnity Fund and the cause remanded to the State Industrial Commission, with directions to assess the award for total permanent disability against the employer and its insurance carrier.
In a like proceeding by a claimant in McQueen & Johnson, Inc., et al., v. Morgan, 188 Okla. 574, 111 P. 2d 1079, we vacated the cause with directions to proceed in accordance with the confession of error. The principle applied therein is applicable here.
The award entered against the Special Indemnity Fund is hereby vacated and the cause is remanded to the State Industrial Commission, with directions to proceed in accordance with the confession of error.